Citation Nr: 0915393	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-15 180	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a higher initial rating for radicular pain of 
the right lower extremity, evaluated as 10 percent disabling 
from October 29, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the right lower 
extremity rating question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized that issue as set forth on the title 
page.


FINDING OF FACT

The Veteran's radicular pain of the right lower extremity is 
manifested by symptoms no worse than contemplated by mild 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a higher initial rating for radicular pain 
of the right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 ); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, before the AOJ's initial adjudication of the claim, and 
again in July 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured by 
the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected radicular pain of the right 
lower extremity.  He contends that he wakes up at night with 
a sharp pricking sensation in his feet and legs.  He also 
contends that his feet start to lose feeling when standing or 
walking.  He further contends that he has permanent numb 
areas in his toes and outer edges of his feet.  The Veteran 
contends that he stumbles over his feet when he walks.  

Of record are numerous VA treatment records that show the 
Veteran's complaints.  A record dated in October 2002 shows 
that the Veteran was diagnosed with peripheral sensory 
neuropathy.

The Veteran was afforded a VA examination in March 2003.  He 
reported radicular pain with prolonged walking and standing.  
He had pain that radiated down his legs.  However, he had no 
specific numbness.  He was limited in his ability to 
exercise.  He felt that he had a loss of strength in his 
legs.  He reported episodes of his right leg giving way.  
Muscle strength of the right quadriceps was 3/5, limited in 
part due to back pain.  Strength testing and muscle strength 
in the right lower extremity was 5/5.  There were no sensory 
deficits seen in the feet or lower extremities.  Reflexes 
were 2+.

A September 2003 treatment record shows that the Veteran's 
reported that his outside toes had been numb.  

A treatment record dated in December 2003 indicates the 
Veteran reported that he had numbness of the toes and outer 
edges of the feet.  

A treatment record dated in June 2004 shows that the Veteran 
reported pain that radiated down his leg.  He reported a numb 
spot on his toes and feet.  He also reported that he had 
noticed a sharp pain in different areas of his feet.  The 
Veteran also reported that he occasionally had pain on the 
outside of the leg.  

An August 2004 record shows that the Veteran's patellar 
reflexes were +1 bilaterally.  Laseque was positive 
bilaterally at 45 degrees.  He had decreased sensation on 
plantar surfaces bilaterally.  

A September 2004 record reveals that the Veteran reported 
numbness in his legs.  His motor function was 5/5.  Sensation 
was intact to touch.  Deep tendon reflexes were 2/4.  

A record dated in November 2004 indicates that the Veteran's 
motor function was 5/5 all over the lower legs.  His deep 
tendon reflexes were diminished at the knees and ankles. 

An August 2005 record shows that the Veteran had a normal 
motor and sensory examination in his lower extremities.  

A May 2006 record reveals that the Veteran reported that his 
legs would go numb if he stood or sat too long.  

A record dated in June 2006 indicates that the Veteran's 
motor function was 5/5 all over the lower legs.  Deep tendon 
reflexes were diminished at the knees and ankles.

The Veteran was afforded a second VA examination in September 
2006.  He reported intermittent numbness in the lateral areas 
of both feet.  He reported that he continued to have right 
lower extremity radicular pain, essentially unchanged from 
previous examinations.  Hip flexion and extension were 4/5 on 
the right.  Knee extension was 4/5 on the right.  Ankle 
dorsiflexion and plantar flexion were 5/5 on the right.  
Great toe extension was 5/5 on the right.  Muscle tone was 
normal and there was no atrophy.  Vibration was not tested.  
Pain was 2/2 on the right.  Light touch was 1/2 on the right.  
Position sense was 2/2 on the right.  The Veteran's sensory 
loss on the right was at medial and lateral edges of the foot 
and great toe.  Right knee and ankle jerk were 2+, which is 
normal.  Right plantar flexion was normal.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Also as noted above, when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Consequently, the Board will evaluate the Veteran's right 
lower extremity disability as a claim for a higher evaluation 
of the original award, effective from October 29, 2002, the 
date of award of service connection.

The Veteran has been diagnosed with peripheral neuropathy.  
Although the origin is radicular in nature, it has been rated 
in accordance with the criteria for the nerve seemingly 
affected--the sciatic nerve.  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8520, a 10 percent rating is for application 
when there is mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is for application when there is moderate 
incomplete paralysis.  Id.

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Here, given the medical evidence of record, the Board finds 
that the Veteran's right lower extremity disability more 
nearly approximates the criteria for the currently assigned 
10 percent rating for mild incomplete paralysis and that a 
higher rating is not warranted at any time.  A higher rating 
is not warranted because the evidence shows that the 
involvement is sensory, that no loss or impairment of 
function has been identified, and that the Veteran's symptoms 
do not equate to moderate incomplete paralysis of the sciatic 
nerve.  At the March 2003 VA examination, strength testing 
and muscle strength was 5/5.  No atrophy of the muscles has 
ever been shown.  The evidence does not show any loss of 
motor function.  Even at the March 2003 examination, the 
Veteran had no sensory deficits; in September 2004 sensation 
was intact to touch; and in August 2005, the Veteran had a 
normal sensory exam.  The Board acknowledges the August and 
September 2004, and June 2006 records that showed diminished 
reflexes, but both VA examinations showed normal reflexes.  
Additionally, none of the other numerous VA treatment records 
showed diminished reflexes.  The weight of the evidence does 
not show diminished reflexes.  Accordingly, based on all of 
the evidence, the Board finds that the Veteran's symptoms are 
not indicative of a higher (20 percent) rating for moderate 
incomplete paralysis of the sciatic nerve.  The preponderance 
of the evidence is against the claim.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right lower 
extremity disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's right lower 
extremity disability has an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher initial rating for radicular pain of 
the right lower extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


